Motion of defendant for stay of arbitration proceedings pend*932ing appeal is granted. The parties are directed to discuss extensively, in briefs and oral argument, the issue, among other issues presented, of whether an order granting arbitration is appealable or represents piecemeal review. See Maloney v. Daley, 115 R.I. 375, 346 A.2d 120 (1975); Dewart v. Northeastern Gas Transmission Co., 139 Conn. 512, 95 A.2d 381 (1953); Teufel Const. Co. v. American Arbitration Ass’n, 3 Wash. App. 24, 472 P.2d 572 (1970); Domke, The Law and Practice of Commercial Arbitration, §18.06, 176-78 (1968).
Adler, Pollock & Sheehan Incorporated, Peter Lawson Kennedy, for plaintiff. Temkin, Merolla & Zurier, Amedeo C. Merolla, for defendant.